Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7,9-37, and 39-74 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior-art references whether alone or in combination fail to teach or render obvious at least the following claim limitations: a system information message comprising a first frequency hopping configuration for a first coverage enhancement (CE) mode with a first frequency hopping interval and a second frequency hopping configuration for a second CE mode with a second frequency hopping interval, wherein the first frequency hopping interval is different than the second frequency hopping interval; a grant for one or more retransmissions of the first uplink transmission comprises a second frequency hopping indicator that indicates whether frequency hopping is enabled for the one or more retransmissions of the first uplink transmission, and the one or more retransmissions of the first uplink transmission are transmitted according to the second frequency hopping indicator; receiving a set of uplink resource configurations for uplink communications in an idle mode, the set of uplink resource configurations comprising an uplink resource configuration, determining an active uplink resource configuration for one or more retransmissions of a first uplink transmission based at least in part on an indicator in a downlink control information message received while in the idle mode and the set of uplink resource configurations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465